Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Status of the Claims
Claims 1-6, 10-35 and 48-49 are pending in a Response dated 05/31/2022. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 05/31/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 11,260,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-35 and 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1-3 & 10-12 recites unclear term “pure”. But, this term “pure” is a relative term which renders the claims indefinite. What degree of purity of silk fibroin-based protein fragments is considered as “pure”. That is, what factors should be considered "pure" varies widely in the art depending on the individual situation as well as the person making the determination of factors which mainly depends on source of silk fibroin-based protein fragments and their constituents. Thus, the metes and bounds of such term are unclear. Appropriate correction is requested. The Examiner suggests deleting such unclear term “pure” from the claims. 
Claim 1 recites “the pH” in line 6 which lacks antecedent basis. 
Each of claims 1 and 10-12 recites unclear term “average weight average molecular weight”. That is, it is not clear what average is the “average” in the “average,” and it is unclear what the average value is.  What is the difference between “average weight average molecular weight” and “weight average molecular weight”? Does applicant intend “weight average molecular weight? Appropriate correction and/or explanation are requested. 
Claim 1 also recites “at least four weeks” in the last line which embraces “forever” and thus claim 1 is unclear. The claimed stability properties cannot be permanent, and accordingly, ending point should be recited based on the specification. 
Claim 17 recites “a glyceride (an acylglycerol)” in lines 2-3, but which is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitation in parentheses is meant to be limitation in the claim or whether it is only suggestion/example.  As such, the metes and bounds of the claim cannot be determined. If applicant intends to show glyceride is equal to acylglycerol, it would be better to write as “a glyceride (=an acylglycerol)”. Appropriate correction is required. 
Claim 26 recites “the first pH adjusting agent” which lacks antecedent basis because base claims 22 and 24  do not recite “first pH adjusting agent”.  
The remaining claims are also rejected due to vagueness of base claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-6, 10-19 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9 and 13 of patent no. 9187538B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘538 does not require pH, water and oil as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, pH and oil, patent ‘538 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘538 subject matter.

Claims 1-6, 10-19 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9 and 15-22 of patent no. 9511012B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘012 does not require pH, water and oil as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, pH and oil, patent ‘012 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘012 subject matter.

Claims 1-6, 10-19 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9 and 15-17 of patent no. 9517191B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘191 does not require pH, water and oil as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, pH and oil, patent ‘191 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘191 subject matter.

Claims 1-6, 10-19 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9 and 13 of patent no. 9522107B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘107 does not require pH, water and oil as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, pH and oil, patent ‘107 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1% oil ([0027]) and addition of them would provide various emulsion formulations.    Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘107 subject matter.

Claims 1-6, 10-19 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4,7,  9 and 13 of patent no. 9522108B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘108 does not require pH, water and oil as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, pH and oil, patent ‘108 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘108 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 13 and 15 of patent no. 9545369B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘369 does not require pH, water and oil as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, pH and oil, patent ‘369 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘369 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8 of patent no. 10166177B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘177 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, patent ‘177 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘177 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9 and 11 of patent no. 10588843B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘843 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, patent ‘843 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘843 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9 and 11 of patent no. 10610478B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘478 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, patent ‘478 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘478 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9 and 11 of patent no. 10987294 B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘294 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, patent ‘294 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘294 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 11 and 12 of patent no. 11298310 B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘310 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, patent ‘310 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘310 subject matter.

Claims 1-6, 10-19, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 11 and 12 of patent no. 11298311 B2 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that patent ‘311 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, patent ‘311 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘311 subject matter.

Claims 1-6, 10-19, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 52-55, 57, 58, 61 and 62 of copending application no. 16/180939 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that copending ‘939 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, copending ‘939 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘939 subject matter.

Claims 1-6, 10-19, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 12-15, 17 of copending application no. 17/716730 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that copending ‘730 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, copending ‘730 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘730 subject matter.

Claims 1-6, 10-19, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 12-15 17 of copending application no. 17/716743 in view of David et al. (WO2013/159101A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims silk fibroin based protein fragments having overlapping molecular weight and amounts, the same polydispersity and the stability properties, pH, oil; and hyaluronic acid and additive such as vitamin C. The difference between them is that copending ‘643 does not require water as instantly claimed but the deficiencies are cured by David. Although the patent disclosure has overlapping ranges of water, copending ‘643 does not claim them. David discloses a silk fibroin protein composition wherein pH of about 4-about 8 ([0178]), at least 20% water ([0146]), and 0.1-99%% oil ([0027]) and addition of them would provide various emulsion formulations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending ‘643 subject matter.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613